Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Responsive to the amendment and remarks received on 3/29/2021, the Examiner no longer considers claims to invoke 35 USC 112(f).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed generation of a backup of a virtual machine based on an updated resource allocation calendar, wherein the resource allocation calendar is updated based on an identified computational load change point based on a lifecycle policy.  
Kotha (US 2018/0067819) discloses a method for backup up virtual machines comprising improved use of backup resources by generating an optimal set of virtual machines to be backed up during a time window (abstract).  A scheduler predicts a total backup time for each VM to be backed up within a window of time (¶ 35).  An optimal set of backups is determined based on cost metrics of the VMs (Id.).
Bachu (US 9,805,075) discloses execution schedules of tasks comprising backup tasks (abstract).  A data protection policy generator allows for specifying a life cycle of backed up data (col. 1:55-67).  Policies can specify copies of backups to store for each VM based on data protection lifecycles (col. 9:30-58).

Whitmer (US 2019/0095452) discloses assigning expiration times to backup versions of client data (abstract).  Expiration times are based on calendar periods for backups that can be weekly, monthly, or quarterly (¶ 62).  
However, none of the discovered references anticipate or obviate the claimed generation of a backup of a virtual machine based on an updated resource allocation calendar, wherein the resource allocation calendar is updated based on an identified computational load change point based on a lifecycle policy, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199